Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-22-00103-CV

                        IN THE INTEREST OF M.U.A.T., a Child

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2020-PA-00823
                    Honorable Cynthia Marie Chapa, Judge Presiding

  BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of appeal are not assessed against the appellant because she qualifies as
indigent.

      SIGNED August 10, 2022.


                                             _____________________________
                                             Irene Rios, Justice